Citation Nr: 0937263	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2004 and November 2005 by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Muskogee, Oklahoma and 
Houston, Texas.  In August 2007, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In March 2007, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  Additionally, in 
June 2004, she testified before a Decision Review Officer.  
Transcripts of these hearings are associated with the claims 
file.


FINDINGS OF FACT

1. PTSD is a result of a verified in-service stressor.

2. A bilateral knee disorder was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.





CONCLUSIONS OF LAW

1. PTSD was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2. A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.  

With respect to the Veteran's bilateral knee claim, the VCAA 
imposes certain duties upon VA to notify the claimant of the 
shared obligations of the claimant and VA in developing his 
or her claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2005, prior to the initial 
unfavorable AOJ decision issued in November 2005.  An 
additional letter was sent in September 2007.

The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter and the November 2007 VCAA letter 
provided notice as to disability ratings and effective dates.  
The Board acknowledges the defective timing of this notice, 
but finds that no prejudice to the Veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection for bilateral 
knee disorder claim, any questions as to the assignment of 
disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of her claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of July 2005 and August 2008 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of her claim. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner reviewed the claims file, noting 
relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran subjective 
complaints and medical history, and examined the Veteran.  He 
then provided an opinion that was supported by a rationale 
based in all the available evidence.  There is nothing to 
suggest that the examiner's opinion is not sufficiently based 
in the facts of the case or that he reached an arbitrary 
conclusion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

With respect to the Veteran's PTSD claim, the Board observes 
that the Veteran contends that she was sexually assaulted 
during basic training and that she currently suffers from 
PTSD as a result.  Thus, she argues that service connection 
is warranted for PTSD.  

First, the Board observes that the Veteran has a current 
diagnosis of PTSD.  Treatment evidence reveals that she has 
been diagnosed and treated for PTSD throughout the appeal 
period.  Thus, the Veteran has a current diagnosis of PTSD.  
Nevertheless, the PTSD must be related to an in-service 
stressor or otherwise related to her military service.  

In this regard, the Board finds that the totality of the 
evidence in the file supports the Veteran's contentions such 
that the Board finds it at least as likely as not that the 
sexual assault claimed by the Veteran occurred.
 
The Board acknowledges that the actual sexual assault claimed 
by the Veteran is not documented in her service treatment 
records or service personnel records.  However, the Board 
notes that the Veteran reported that the sexual assault 
occurred in October 1978 and that she became pregnant from 
the assault, but miscarried in January 1979.  The miscarriage 
is reported in her service treatment records.  Thereafter, 
she was charged with an Article 15 and transferred to another 
unit, where records reflect that she excelled.  

However, post-service records reveal that the Veteran 
suffered from a mental health disorder within at least a year 
after her discharge.  She was hospitalized for psychiatric 
treatment, and then diagnosed as acute schizoaffective 
disorder, in September 1983.  Records from this 
hospitalization reveal that the Veteran had been treated for 
a year prior by a private psychologist.  Additionally, a May 
2004 lay statement by the Veteran's husband indicates that 
the Veteran exhibited signs of depression in the years 
immediately following her discharge from the military and 
treatment evidence dated in 1986 indicates that the she had 
been suffering from depression for the prior two-and-a-half 
years.  

Moreover, there is a competent medical opinion supporting the 
Veteran's claim of an in-service personal assault and 
relating her PTSD to that event.  Specifically, the September 
2008 VA examiner stated that the Veteran's clinical picture 
is that of PTSD plus depression and panic disorder.  The 
examiner further stated that there was no verification of the 
Veteran's alleged rape in the claims file; however, she also 
found that her description of the rape and the subsequent 
development of her difficulties were quite valid and that her 
emotional response to talking about the alleged rape was very 
valid.  The examiner concluded by saying that it is at least 
as likely as not that the Veteran currently suffers from PTSD 
causally related to that incident.

The Board notes that the examination report reveals the 
examiner's extensive review of the record and documentation 
of the Veteran's medical history, objective and subjective.  
In this regard, the Board particularly observes that the 
examiner documented other traumatic features of the Veteran's 
past, such as an abusive father and alcoholic spouse.  
Nevertheless, in light of all these facts, the examiner found 
the Veteran credible in her account of the rape and provided 
a positive nexus between her PTSD and the claimed sexual 
assault.  The Board cannot disregard such findings.

Thus, in consideration of all of the above, the Board finds 
it at least as likely as not that the Veteran's claimed 
sexual assault occurred and that her currently diagnosed PTSD 
is a result of that sexual assault.  Accordingly, service 
connection for PTSD is granted. 

However, with respect to the Veteran's claimed bilateral knee 
disorder, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The Veteran 
contends that service connection for a bilateral knee 
disorder is warranted because her current bilateral knee 
disorder is related to knee disorders treated in service.  
Initially, the Board notes that service treatment records 
show that the Veteran was treated for her left knee in 
service and that a diagnosis of chondromalacia was assigned.  
However, no disorder of either knee was reported by the 
Veteran at service separation, and the clinical examination 
at that time was normal.  

Post-service evidence reveals that she has minimal 
degenerative changes of the bilateral knees.  Nevertheless, 
the competent medical evidence is against the Veteran's 
claim.  

The Board first considered whether service connection is 
warranted for a bilateral knee disorder on a presumptive 
basis.  However, the record fails to show that the Veteran 
manifested arthritis of her bilateral knees to a degree of 10 
percent within one year following her service discharge in 
July 1981.  As such, presumptive service connection is not 
warranted for a bilateral knee disorder.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for direct service connection, the Board observes that the 
first record in the claims file related to the Veteran's 
bilateral knees is her claim for service connection in March 
2005, almost 24 years after discharge.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claims.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, no competent opinion is of record that relates the 
Veteran's current bilateral knee disorder to her military 
service.  In this regard, the Board notes that the Veteran 
was afforded a VA orthopedic examination in August 2008.  The 
examiner diagnosed osteoarthritis of the bilateral knees, 
exacerbated by bilateral patella alta with moderate 
hypermobility syndrome of the joints.  However, he opined 
that these current bilateral knee disorders are less likely 
than not related to the Veteran's military service.  

His rationale for this opinion included noting that the pain 
described in service treatment records indicated a gradual 
onset of pain limited in overall impact and relieved by rest, 
that the Veteran's military occupational specialty was 
nonphysical/sedentary work, and that her knee pain was 
treated with profiles rather than significant intervention.  
Further, he observed that she had no ongoing care for knees 
after discharge and her first claim for benefits came 
approximately 30 years after discharge.  Based on these 
facts, the examiner found no relationship between the in-
service events and post-service disability.

Accordingly, the Veteran's claim that her bilateral knee 
disorder is a result of her military service is supported 
solely by her own statements.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of competent evidence 
connecting the disability to the Veteran's time in service, 
the Board concludes that service connection for a bilateral 
knee disorder is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral knee disorder.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and her service connection 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for PTSD is granted.

Service connection for a bilateral knee disorder is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


